DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on May 17, 2022 has been received and fully considered. 
The previous claim rejection made under 35 U.S.C. 112 (b) as indicated in the Office action dated February 17, 2022, is withdrawn in view of applicant’s amendment made to claim 1, lines 2-3.
The previous claim rejection made under 35 U.S.C. 102 over Jhun (KR 101833040) is withdrawn in view of applicant’s amendment made to claim 1, which requires dimethicone and methyltrimethicone in the oil layer, vitamin C in the antioxidant-containing layer and the amount of the antioxidant in 15-35 wt % with respect to a total weight of the composition.   
The previous claim rejection made under 35 U.S.C. 103 over Jhun and further in view of Nadaud et al. (GB 2259015) is withdrawn in view of the said amendment to claim 1 and amendment to claim 8. 
The previous claim rejection made under 35 U.S.C. 103 over Jhun and Nadaud and further in view of Lin et al. (“UV protection by combination topical antioxidants vitamin C and vitamin E”, 2003) is withdrawn in view of cancelation of claim 12. 
New rejections are made to address the amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diphenylsiloxy phenyl trimethicone and C18-21 alkane, does not reasonably provide enablement for hydrogenated C6-14 olefin polymer and a natural oil. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether any necessary experimentation is “undue” include, but are not limited to: the breath of the claims; the nature of the invention; the state of the prior art, the level of one of ordinary skill; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).  
	The breath of the claims: Claim 15 requires the first oil layer of claim 1 to further comprise one or more oils selected from the group consisting of a hydrogenated C6-14 olefin polymer, diphenylsiloxy phenyl trimethicone, C18-21 alkane, and a natural oil. Claim 17 in turn depends on claim 15 and further requires the natural oil to be selected from Camellia Japonica seed oil, sunflower seed oil, meadowfoam seed oil, olive oil, grapeseed oil and Limnanthes alba seed oil. 
Claim 16 requires the first oil layer of claim 8 to further comprise “one or more oils selected from the group consisting of a hydrogenated C6-14 olefin polymer, diphenylsiloxy phenyl trimethicone, C18-21 alkane and a natural oil.   Claim 18 in turn depends on claim 16 and further requires the natural oil to be selected from Camellia Japonica seed oil, sunflower seed oil, meadowfoam seed oil, olive oil, grapeseed oil and Limnanthes alba seed oil. 
The nature of the invention:  The invention is a multi-layered cosmetic composition comprising an aqueous phase comprising vitamin C and another phase which contains at least one oil phase comprising dimethicone and methyltrimethicone.   
The state of the prior art:  Multi-layered compositions comprising an oil layer, an insoluble silicone layer and an aqueous phase are known.  See Nadaud et al. (GB 2259015 A). The insoluble silicone phase contains polydimethylsiloxanes, which is dimethicone. The reference teaches that adding to the silicone phase an involatile silicone reduces the separation time of the two upper phases.  
The amount of direction provided by the inventor:  Applicant discloses in Table 5 that a hydrogenated C6-C14 olefin polymer and a natural oil (meadowfoam seed oil, sunflower seed oil) separated from the dimethicone layer and formed its own layer after each combination was shaken and mixed. 

Regarding claims 15 and 17, since applicant’s own disclosure indicates that a hydrogenated C6-C14 olefin polymer and a natural oil do not mix with the silicone phase of the present composition, these oils are not expected to mix with “said oil layer”, which contains dimethicone and methyltrimethicone. 
Regarding claims 16 and 18, since applicant’s own disclosure indicates that a hydrogenated C6-C14 olefin polymer and a natural oil do not mix with the first oil phase of the present composition, these oils are not expected to mix with “said first oil layer”, which contains dimethicone and methyltrimethicone,   
The claimed inventions in claims 15-18 are inoperable according applicant’s own disclosure; applicant’s disclosure fails to enable the full scope of the claimed composition.  Undue experimentations would be necessary to make and use the composition when the additional oils of claims 15-18 are a hydrogenated C6-C14 olefin polymer or a natural oil. 

.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, last line, recites “a hydrogenated C6-14 olefin polymer a vegetable oil”.  It is not clear whether both of the hydrogenated C6-14 olefin polymer and a vegetable oil are required or applicant meant to recite alternative limitations.  In the interest of compact prosecution, it will be assumed that applicant meant to include “or” between the two oils for prior art consideration only.  An appropriate amendment is required to overcome this rejection under § 112 (b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 13 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Nadaud et al. (GB 2259015 A, published on July 12, 1995) (“Nadaud” hereunder) over Jhun (KR 101833040 B1, published on February 27, 2018, cited in IDS) and Lin et al. (“UV protection by combination topical antioxidants vitamin C and vitamin E”, J Am Acad Dermatol June 2003, Vol. 48, No 6, p. 866-874). 

Present claim 1 recites that applicant’s composition contains “a double layer of a layer comprising an antioxidant and an oil layer covering the surface of the antioxidant-containing layer”.  Due to the transitional phase “comprising” in line 1, the number of the layer is not limited to that double layer.  See MPEP 2111.03.  
Nadaud discloses a three-phase lotion for cosmetic application; the composition comprises an upper oily phase, and an intermediate silicone phase and a lower aqueous phase.  In this case, the scope of claim 1 includes the three-layer composition of Nadaud which contains the double layer as defined in the present claim as well as another oil layer. 
Nadaud further teaches that the lower aqueous phase can contain water-soluble active principles in a proportion of from 3-30 wt % by weight of the total weight of the aqueous phase.  The water-soluble active principles include slimming agents, plant extracts, moisturizing agents, etc.  See p. 15, lines 4 – 22.  Nadaud teaches Examples show three-phase lotions comprising antioxidants in the oily phase.   Example 2, for example, contains (a) apricot oil 15% and 1 % of tocopherol; and (b) 10 % of DC Fluid 200 and 22 % volatile silicone; and (c) thickening agents (alginate and galactopyrannose) in water.  See instant claims 1, 8 and 15.  

Although Nadaud teaches that water soluble active principles can be used, the reference fails to specifically disclose ascorbic acid. 
Jhun discloses a cosmetic composition comprising a double layer comprising an aqueous phase comprising vitamin C and an oil phase covering the aqueous phase and protect the antioxidant from the exposure to atmospheric oxygen.  The reference further teaches that vitamin C is used as a whitening agent, antioxidant and anti-wrinkle agent.  See translation, p. 5, Background Art.  
Given the teachings of Nadaud to use water soluble active principles, one of ordinary skill in the art before the time of the effective filing date of the present application would have looked to prior art such as Jhun for suitable skin care agents for the water phase of the composition. Since Jhun teaches that vitamin C is known as a functional cosmetic agent, and both references are directed to multi-phase compositions comprising oil and cosmetic suitable oils such as silicone oils and vegetable oils, the skilled artisan would have been motivated to combine the teachings with a reasonable expectation of successfully producing a stable multi-phase composition which can impart the cosmetic benefits of vitamin C, such as skin whitening and anti-wrinkle properties. See instant claims 1 and 8. 

Jhun fails to teach the concentration range of vitamin C. 
Nadaud generally teaches that the water-soluble active agents can be present in an amount ranging from 1-50 %, preferably from 3 to 30 % by weight based on the total weight of the aqueous phase.  See p. 7, line 26 – p. 8, line 3. 
Lin teaches that the topical combination of 15 % of L-ascorbic acid and 1 % alpha-tocopherol provide UV photoprotection against erythema and sunburn cell formation.   
Given the teachings of Jhun to use vitamin C in the multiphase composition, one of ordinary skill in the art before the time of filing of the application would have been obviously motivated to look to prior art such as Lin for specific teachings of a suitable concentration of the active ingredient. Since Lin teaches that 15 % of L-ascorbic acid and 1 % alpha-tocopherol provide an excellent photoprotection against erythema and sunburn, the skilled artisan would have been obviously motivated to use such amount to make a multiphase composition with good photoprotection by combining the teachings of the references. Since Nadaud teaches that 1-50 % and preferably 3-30 wt % of a water-soluble active agent can be used in the aqueous phase of the composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable multilayer composition with potent antioxidant properties against photodamages. 


Regarding claims 4 and 5, Nadaud teaches and suggests using a gelling agent such as xanthan gum.  See p. 8, line 18 – p. 9, line 2.  Jhun further suggests adding moisturizing compounds such as hyaluronic acid, sodium hyaluronate, acrylate/acrylic acid copolymer is also suggested.  See p. 14, 4th paragraph.  Following the teachings and suggestions of the references and using the disclosed water-soluble thickening agents would have been prima facie obvious. 
Regarding claims 6 and 7, Jhun further teaches using squalene. See p. 12, 3rd paragraph.  The reference teaches squalane and mineral oil are preferred as these contain no oxygen or only in a relatively small amount thereof; using such oils can reduce the probability of exposing the water phase with oxygen in the atmosphere.  Further adding a fat-soluble derivatives of vitamin C and fat-soluble antioxidants such as beta-carotene and lycopene is also taught and suggested.  P. 12, bridging paragraph.  Adding retinol for providing an antiwrinkle effect is also suggested. See p. translation, p. 14, 3rd paragraph.  Thus, combining the teachings of the references to make the multi-phase composition of Nadaud with improved antioxidant properties would have been prima facie obvious. 
Regarding claim 8, the intermediate silicone layer and the upper oil layer of Nadaud would meet the “first oil layer” and “second oil layer” of the claim, respectively. As indicated above, Example 2 contains (a) a natural oil (apricot oil) and 1 % of tocopherol; and (b) DC Fluid 200 and volatile silicone; and (c) thickening agents (alginate and galactopyrannose) in water.  See instant claim 8.  Nadaud teaches that the invention reduces the separation time of the two upper phases of the lotion and provides a “freshening effect” when applied to the skin. The reference further teaches that the formation of the three phases occurs due the respective density of each phase.  See p. 7, lines 5 – 25.  
Regarding claim 9, both Jhun and Nadaud teach using natural oils such as castor, olive, jojoba, sunflower, grape seed oil, etc. See Jhun, translation, p. 12, 3rd paragraph; Nadaud, p. 13, lines 8-13.  Thus using such oils in the upper oil layer, or “second oil layer” as defined by applicant, would have been obvious. 
Regarding claim 10, both Jhun and Nadaud teach using oil-soluble active ingredients dissolved in the oily phase; such actives include antiaging agents (e.g., retinol), plant extracts, etc. See p. 13, line 26 – p. 15, line 2. 
Regarding claim 11, Jhun teaches adding a fat-soluble derivatives of vitamin C or fat-soluble antioxidants such as beta-carotene and lycopene.  P. 12, bridging paragraph.  
Regarding claim 13, Jhun teaches that the weight or volume ratio of the water and the oil layer can be 100:1-10:1. See translation p. 10, last paragraph. 
Regarding claim 14, Nadaud teaches that concentration ranges of the silicone phase (the first oil layer) and the oily phase (the second layer) can be both 15-45 %; Example 2 contains 32 % of the silicone phase and 16 % of the oily phase, which suggests the first oil layer and the second layer ratio of 2:1 which is well within the presently claimed limitation.   

Response to Arguments
Applicant's arguments filed on May 17, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the amount of vitamin C to be used in a cosmetic composition is well disclosed in Lin.  The use of vitamin C in a multi-layer cosmetic is well known per Jhun. 
Applicant argues that Nadaud fails to teach or suggest “the difference of the layer separation rate according to the type of oil in a double layer of water-oil phase is not disclosed or suggested.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the layer separation rate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Nadaud teaches that the difference of the density of each phase enables formation of separate layers. In Example 2, for instance, since the prior art composition contains “a natural oil” as defined by applicant in the second oil layer and dimethicone in the first oil layer, it would have been obvious to one of ordinary skill in the art that the separation would occur at least due to the difference between the density of the two oil layers and be able to observe the separation rate. 

Applicant also argues that Nadaud teaches away a two-phase composition.  However, claim 8 specifically refers to “the oil layer” of claim 1 and further requires this oil layer to be “comprised as a double layer consisting of a first oil layer and a second layer”. Such claim dependency and limitation imply that the “the oil layer” of claim 1 includes a composition of multi-layered oil, which is what Nadaud discloses.  Should applicant intended that the oil phase of claim 1 is to consists of only one single, homogeneous layer of oils, then claim 8, which requires two distinct layers of different oils, would be subject to a rejection under 35 U.S.C. 112 (d) for being an improper dependent claim for failing to further limit the base claim.  In such case, applicant may cancel the claim(s) or rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Applicant argues that Lin is related to UV photoprotection by combining topical antioxidants 15 wt % vitamin C and 1 wt % vitamin E only.  Applicant is reminded that the rejection is based on what one of ordinary skill in the art would have considered obvious in view of the combined teachings of the references known in cosmetic art before the time of filing of the present application. 
 


Conclusion
No claims are allowed.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617